DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 27- and 23-28 in the reply filed on 1-10-2022 is acknowledged.  The traversal is on the ground(s) that the office action has not set forth any reasons for why each asserted species would require a different field of search.  This is not found persuasive because as seen in figures 9-12, they are multiple ways to achieve the invention, for example species I uses index to communicate the power utilization, while species II use a mode change request each technique of each species require a separate and different field of search; thereby, it would result in a serious burden to the examiner if the restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 20210195534.

As to claim 1, Zheng discloses a method for wireless communications at a first node [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB such as IAB-1], comprising: transmitting signaling that indicates that the first node of a wireless backhaul communications network is operating in a first power utilization mode (see abstract, par. 0047, 0057, 0059); and communicating with a second node  [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB-2] of the wireless backhaul communications network based at least in part 
As to claim 2, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 3, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 4, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 5, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a power utilization [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 6, Zheng discloses the method of claim I, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 7, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 22, Zheng discloses a method for wireless communications at a first node, comprising: receiving signaling that indicates that a second node of a wireless backhaul communications network is operating in a first power utilization mode (see abstract, par. 0047, 0057, 0059); and communicating with the second node of the wireless backhaul communications network based at least in part on the first power utilization mode (see par. 0055, 0063). Zheng does not explicitly disclose a first power utilization mode of a plurality of different power utilization modes; it is clear and/or obvious that to indicate updated current transmit power (see par. 0015) a plurality of different power utilization modes will be needed. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present 
As to claim 23, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 24, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 25, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 26, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a power utilization configuration to indicate the first power utilization mode (see par. 0056-0057).
As to claim 27, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
 [transmitted configuration is inherently supported] (see par. 0056-0057).
Regarding claims 29-30, they are the corresponding apparatus claims of method claims 1 and 22. Therefore claims 29-30 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647